WILLARD, District Judge.
In an action to recover damages for personal injuries caused by the alleged negligence of the defendant; the latter in its answer admitted certain facts alleged in the complaint, denied generally the other matters contained therein, and alleged “that the injuries sustained by the plaintiff were caused by his own negligence and want of ordinary care.'” The plaintiff has now moved that the defendant be required to make more definite and certain the allegation in the answer relating to contributory negligence.
While the burden of proving contributory negligence is in the national courts on the defendant, the question as to whether he must plead it specially or not depends upon the practice of the state in which the court is sitting. Canadian Pacific Ry. Co. v. Clark, 20 C. C. A. 447, 73 Fed. 76, 74 Fed. 362. In the state courts of Minnesota, contributory negligence can be shown under a general denial. St. Anthony Falls W. P. Co. v. Eastman, 20 Minn. 277 (Gil. 249); Hocum v. Weitherick, 22 Minn. 152; O’Malley v. St. Paul, Minneapolis & Manitoba Ry. Co., 43 Minn. 289, 45 N. W. 440.
The motion is denied.